DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims contain a property limitation wherein the erosion rate upon exposure to plasma is given only in relation to a material that consists essentially of Y2O3. It is not clear if Y-2O3, or a material consisting essentially of this compound, has an inherent erosion rate that a given material could be compared to. As such, a property that is present only in relation to an inadequately-defined comparison property cannot definitively further limit the claimed article or method. Further, exposure to plasma can be carried out under many differing conditions, and thus a property of an erosion rate dependent on non-specified conditions also does not properly further limit the scope of the aforementioned claims. Claims 7, 13, and 18 are therefore ambiguous and indefinite under USC 112. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 6-8, 10, 14-16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liebald et al (US 7906444). 
	Regarding claim 1, Liebald et al teaches a ceramic material comprising 5-33 wt% SiO2, 20-50 wt% Al2O3, and 5-40 wt% MgO (see Abstract). Each of these ranges overlaps and therefore renders obvious the corresponding compositional range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The preamble limitation that the claimed component is adapted for use in a semiconductor processing chamber is an intended use limitation that only holds patentable weight in that it excludes from claim coverage and applicable prior art those components unable to be used in semiconductor chambers. This is not the case with the component taught by Liebald, as this component would be capable of high strength and durability, being made from an equivalent high-strength ceramic used in armor applications. Each limitation of instant claim 1 is thus met by routine optimization and experimentation with the teachings of Liebald, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claims 2-3, Liebald teaches that the inventive material comprises a sapphirine phase (see column 7, lines 25-35). 
	Regarding claim 4, Liebald teaches pore-free articles. 
	Regarding claim 6, while Liebald does not specify the thermal shock resistance of the inventive material, the material is compositionally equivalent to that of the instant claims. As such, the Liebald material necessarily has thermal shock resistance at a temperature of up to 300 °C. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 7, the claim differs from Liebald as applied above because Liebald does not specify the erosion rate of the inventive material as compared to Y2O3. However, the ceramic taught by Liebald is compositionally equivalent to that of the instant claims, and thus the erosion rate properties are also equivalent. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). The erosion rate of the Liebald material upon plasma exposure would thus necessarily be within 50% of Y2O3. 
	Regarding claim 8, Liebald teaches embodiments wherein the inventive glass ceramic material is formed by heating at 1050 °C for two hours (see Table 1). 
	Regarding claim 10, the ceramic armor articles taught by Liebald would constitute lids, walls, or liner forms, and the articles of the prior art therefore meet the further structural limitations of said claim. 
	Regarding claim 14, as discussed above, Liebald teaches an article comprising a ceramic material meeting each compositional limitation of instant claim 1 and of instant claim 14. The material is produced by form forming a ceramic material from a powder comprising these compositional features (see column 5, lines 45-55).  Each limitation of claim 14 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 15, Liebald teaches that the inventive material comprises a sapphirine phase (see column 7, lines 25-35). 
	Regarding claim 16, Liebald teaches pore-free articles. 
Regarding claim 18, the claim differs from Liebald as applied above because Liebald does not specify the thermal shock resistance, or erosion rate of the inventive material as compared to Y2O3. However, the ceramic taught by Liebald is compositionally equivalent to that of the instant claims, and thus the shock resistance and erosion rate properties are also equivalent. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Regarding claim 19, Liebald teaches embodiments wherein the inventive glass ceramic material is formed by heating at 1050 °C for two hours (see Table 1). 
Allowable Subject Matter
9.	Claims 5, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a ceramic article meeting each limitation of instant claim 1, and having the further compositional limitations of instant claim 5. The prior art also does not teach or suggest a method meeting each limitation of instant claim 14 and having the additional compositional limitations of instant claim 17. Finally, the prior art does not teach or suggest a method meeting each limitation of instant claim 14 and wherein plasma spraying is carried out to form the ceramic powder. 
10.	Claims 11-12 are allowed. The prior art, either alone or in combination, fails to teach or suggest a ceramic material meeting each compositional limitation of instant claim 11, wherein the ceramic is non-porous, and comprises a sapphirine phase. 
Conclusion
12.	Claims 1-4, 6-10, 13-16, and 18-19 are rejected. Claims 5, 17, and 20 are objected to. Claims 11-12 are allowed. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW13 October 2022